Title: To James Madison from Thomas W. Fox, 21 August 1808
From: Fox, Thomas W.
To: Madison, James



Esteemed Friend
Falmouth 21st. Augt. 1808

My Brother Rob. W. Fox being in the Country, I take the freedom to address thee by the Flora which touched off here an hour since for a supply of Water, and to inform thee that the St. Michael sailed on the 12th. Inst: for L’Orient.  The Schooner Hope Captn. Woodward called off this port on the 16th. Inst. and landed J. Atwater who has proceeded to London.
The Minister William Pinkney Esqr. sent a Box to my Brother’s Care to forward by the St. Michael, but it arrived after her departure.  I therefore forward it by Captain Anderson of the Flora, who I doubt not will take much care of it.  I am with great respect Thy assured Friend

Thos. W. Fox

